Citation Nr: 1401908	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and schizophrenia. 

2.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.

When this case was previously before the Board in April 2011, it was decided in part and remanded in part for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Claim - Acquired Psychiatric Disorder 

In response to the Board's remand directives in April 2011, the Veteran was afforded a VA examination in April 2011 for his claimed acquired psychiatric disorder.  The VA examiner diagnosed schizophrenia, paranoid type.  The examiner stated that the Veteran reported he left service during 1969, but he was not diagnosed with schizophrenia until 1979; he denied any connection to service in this regard.  The examiner further indicated that review of the record revealed no diagnosis of PTSD; as such, the examiner opined that the Veteran less likely than not suffered from PTSD caused by or a result of military service.  The examiner also opined that schizophrenia was less likely than not caused by or a result of military service.

The Board finds that this opinion is inadequate for adjudication purposes.  The VA examiner appeared to base this opinion (in regards to the schizophrenia diagnosis) on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, the VA examiner incorrectly stated that the record revealed no diagnoses of PTSD.  As noted in the remand in April 2011, the Veteran was diagnosed with PTSD in a May 2007 medical record.

Claim - Respiratory Disorder 

In response to the Board's remand directives in April 2011, the Veteran was also afforded a VA examination in June 2011 for his claimed respiratory condition.  The VA examiner opined that the Veteran's COPD was less likely as not caused by or a result of any treatment in service.  The rationale provided was that review of the claims file noted no evidence of respiratory condition or SOB; there was no documentation in the service treatment records to support the Veteran's claim for COPD. 

The Board finds that this opinion is inadequate for adjudication purposes.  The VA examiner did not address whether the current disability is related to presumed herbicide exposure in service.

Accordingly, the Board has concluded that additional medical opinions are required.

Moreover, in the aforementioned April 2011 VA examination, the Veteran noted that he received treatment from a private physician in Alexander City, Alabama.  The RO or AMC should attempt to obtain such outstanding records on remand.

The Veteran also reported in a November 2012 statement that he received "SSI" disability compensation since 1994.  There is no indication that the RO has sought to obtain copies of Social Security Administration (SSA) records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his acquired psychiatric disorders or respiratory disorders, including any additional records from Dr. Refai.

2.  Obtain any recent VA treatment records dating from June 2011.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA benefits and of the record, including medical records, upon which the award was based.

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records the RO or AMC is unable to secure same or if after continued efforts to obtain Federal records the RO or AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Then, the claims folder should be provided to the VA examiner who conducted the April 2011 VA examination.  The examiner should be requested to review the claims folder and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any acquired psychiatric disorders present during the pendency of this claim began in or are etiologically related to the appellant's active service.

The examiner's attention is directed to the May 2007 diagnosis of PTSD.  

If the April 2011 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

6.  Then, the claims folder should be provided to the VA examiner who conducted the June 2011 VA examination.  The examiner should be requested to review the claims folder and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any respiratory condition present during the pendency of this claim began in or is etiologically related to the appellant's active service, including whether it is related to presumed exposure to Agent Orange during service.

If the June 2011 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


